859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert RICHIE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-1212.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1988.

Before KENNEDY and KRUPANSKY, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner, Robert Richie, appeals the judgment of the district court denying his motion to vacate his sentence filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his motion to vacate, Richie argues that (1) the indictment failed to define a criminal offense;  (2) the United States Attorney maliciously inflated the weight of the heroin Richie was convicted of distributing;  (3) he was entitled to an evidentiary hearing on the contested points set out in his presentence investigation report;  and (4) the jury was confused by the reference to the name "Bob" during the course of the trial.


3
On appeal, Richie argues only that the indictment was faulty and that the jury was confused after having the indictment read to them.  All other allegations are abandoned and are therefore not reviewable.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-999 (6th Cir.1986).


4
Upon consideration, we affirm the judgment of the district court.  The allegation that the indictment was inadequate was sufficiently adjudicated on direct appeal by this court in United States v. Richie, Nos. 85-1452, 85-1453, 85-1454 (6th Cir.  Sept. 2, 1986), cert. denied, 107 S. Ct. 657 (1986).  Issues adjudicated on direct appeal may not be relitigated in a motion to vacate brought pursuant to 28 U.S.C. Sec. 2255.   Stephan v. United States, 496 F.2d 527 (6th Cir.1974) (per curiam), cert. denied, 423 U.S. 861 (1975).


5
Richie's allegation that the indictment confused the jury was not presented to the district court.  It will not be addressed, where raised for the first time on appeal.   See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).


6
Accordingly, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.